Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 1 of 38 Page ID #:1419

                                                                        1


   1

   2

   3

   4                         UNITED STATES DISTRICT COURT

   5                       CENTRAL DISTRICT OF CALIFORNIA

   6                                 SOUTHERN DIVISION

   7                                       - - -

   8            THE HONORABLE JAMES V. SELNA, JUDGE PRESIDING

   9
                  SOFTKETEERS, INC.,            )
  10                                Plaintiff,  )
                     vs.                        )
  11                                            )        SACV-19-00519-JVS
                  REGAL WEST CORPORATION,       )
  12              et al.,                       )
                                    Defendants. )
  13              ------------------------------)

  14

  15                REPORTER'S TRANSCRIPT OF PROCEEDINGS

  16                          Santa Ana, California

  17                              May 6, 2019

  18

  19                                SHARON A. SEFFENS, RPR
                                    United States Courthouse
  20                                411 West 4th Street, Suite 1-1053
                                    Santa Ana, CA 92701
  21                                (714) 543-0870

  22

  23

  24

  25

                SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 2 of 38 Page ID #:1420

                                                                        2


   1    APPEARANCES OF COUNSEL:

   2    For the Plaintiff:

   3    L. REX SEARS
        MASCHOFF BRENNAN
   4    111 South Main Street, Suite 600
        Salt Lake City, UT 84111
   5    (435) 575-1397

   6    For the Defendants:

   7    PAUL M. SCHOENHARD
        MARY HALLERMAN
   8    MCDERMOTT WILL & EMERY, LLP
        500 North Capitol Street, NW
   9    Washington, DC 20001-1531
        (202) 756-8223
  10
        ELLIE HOURIZADEH
  11    MCDERMOTT WILL & EMERY
        2049 Century Park East, Suite 3800
  12    Los Angeles, CA 90067-3218
        (310) 551-9321
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 3 of 38 Page ID #:1421

                                                                                3


           1    SANTA ANA, CALIFORNIA; MONDAY, MAY 6, 2019; 2:00 P.M.

02:00      2               THE CLERK:    Item No. 20, SACV-19-00519-JVS,

02:00      3    Softketeers, Inc., versus Regal West Corporation, et

02:00      4    al.

02:00      5               Counsel, please state your appearances for the

02:00      6    record.

02:00      7               MR. SEARS:    Good afternoon, Your Honor.       Rex Sears

02:00      8    on behalf of plaintiff Softketeers.        I am joined by my

02:00      9    partner Michael Katz.

02:01     10               MR. SCHOENHARD:     Good afternoon, Your Honor.       Paul

02:01     11    Schoenhard for the defendants.       I am joined by Ellie

02:01     12    Hourizadeh and Mary Hallerman.

02:01     13               THE COURT:    Good afternoon.

02:01     14               I think I would like to hear from Regal first.

02:01     15    Who is going to argue?

02:01     16               MR. SCHOENHARD:     I will, Your Honor.      Thank you,

02:01     17    Your Honor.

02:01     18               The defendants are aware of the Court's tentative

02:01     19    ruling, and it appears to us that the Court may be under a

02:01     20    misapprehension as to the general state of play between the

02:01     21    parties here.    As the Court's tentative order reads, it

02:01     22    suggests that Regal is a large corporation that will be able

02:01     23    to go forward without trouble if it does not have access to

02:01     24    the source code for the systems that operate its business.

02:01     25    That simply isn't the case.

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 4 of 38 Page ID #:1422

                                                                                  4


02:01      1               As the plaintiff here acknowledged in his opening

02:02      2    declaration, as Mr. Neeves noted in his responsive

02:02      3    declaration, and as the parties have briefed, and the Court

02:02      4    has noted in its tentative order, the source code itself is

02:02      5    essential to the ongoing day-to-day operation of Regal's

02:02      6    systems.   Regal is a logistics company.       It depends on its

02:02      7    systems in order to operate on a day-to-day basis.          Its

02:02      8    customers need to access its systems in order to make sure

02:02      9    that their goods are properly warehoused, properly

02:02     10    transported, that the inventories are maintained.          Regal

02:02     11    cannot operate without its system.

02:02     12               The system itself as Mr. Nguyen and various of the

02:02     13    defendant programmers have programmed system requires near

02:02     14    constant updating, as Mr. Nguyen and Mr. Neeves both

02:02     15    declare.   Many things that frankly in modern coding probably

02:02     16    should be housed in separate databases so that a code can be

02:02     17    more dynamic are hard coded into the software in this case.

02:03     18               The upshot of that is that it really makes no

02:03     19    sense and it would be unreasonable to assume that Regal

02:03     20    would have ever entered into a contract by which the IT

02:03     21    folks that it employed over a period of years if there was

02:03     22    ever a time where they were to part ways would be able to

02:03     23    take Regal's entire business functionally and walk out the

02:03     24    door with it.

02:03     25               Rather, Regal hired a set of developers to develop

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 5 of 38 Page ID #:1423

                                                                                 5


02:03      1    custom software.     This isn't off-the-shelf software.        This

02:03      2    isn't software that is copied and distributed out into the

02:03      3    industry to the customers.      It is custom software for Regal

02:03      4    so that Regal could maintain and operate its business.

02:03      5               Prior to this work, as Mr. Neeves included in his

02:03      6    declaration, Regal had a different software platform that it

02:03      7    was time to update.

02:03      8               THE COURT:    How many years ago was that?

02:03      9               MR. SCHOENHARD:     That was in the 1980s and '90s.

02:04     10    Regal then went ahead and hired first a company called Ellis

02:04     11    USA to update that software.       Ellis USA agreed with Regal

02:04     12    that Ellis would provide the source code, would provide

02:04     13    everything, would make sure their software was up and

02:04     14    running, was functioning as a day-to-day employee of Regal.

02:04     15               When things went south with Alis, one of the

02:04     16    contractors working with Alis was Mr. Nguyen.          Now, in

02:04     17    Mr. Nguyen's second declaration, he testified that he wasn't

02:04     18    hired by Alis-USA.     Had we had the opportunity to rebut that

02:04     19    second declaration or cross-examine Mr. Nguyen, we would

02:04     20    establish that in litigation about ten years ago Mr. Nguyen

02:04     21    admitted that he was hired by Alis-USA.

02:04     22               In fact, all of this stems from a project that

02:04     23    began in the late 1990s to have a series of contractors come

02:04     24    in at Regal's behest to develop strictly for them a

02:05     25    customized software platform that would operate their

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 6 of 38 Page ID #:1424

                                                                                 6


02:05      1    business know-how in the background of an automated

02:05      2    platform.    That has been the case for an ongoing period of

02:05      3    years.

02:05      4                The Court appears to note as a particularly

02:05      5    significant fact Mr. Nguyen's failure to deliver source code

02:05      6    to Regal on any regularized or ongoing basis.          This of

02:05      7    course is concerning to Regal as Regal requires the source

02:05      8    code in order to make their systems work day after day after

02:05      9    day.

02:05     10                Historically, while the relationship was friendly

02:05     11    between Mr. Nguyen and the team at Regal, this was not a

02:05     12    major issue.    Most of the staff on Regal are not themselves

02:05     13    software engineers.     They have no need day to day for the

02:05     14    source code as long as they have on staff one or more

02:05     15    software engineers who can update it.        Until recently, the

02:05     16    people they had on staff included Mr. Nguyen, so it was not

02:06     17    an issue.

02:06     18                If we take these facts and turn then to how they

02:06     19    play out in the Court's tentative order, there are several

02:06     20    things that become particularly problematic.         First, the

02:06     21    Court addresses whether the software at issue should be

02:06     22    considered a work for hire of Regal.        I respectfully

02:06     23    disagree with the Court's tentative outcome here.

02:06     24                In particular, the Court seems to focus on whether

02:06     25    Mr. Nguyen and others were nominally employees for

                         SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 7 of 38 Page ID #:1425

                                                                                7


02:06      1    employment law purposes.      As Mr. Neeves declared in his

02:06      2    declaration, he was the one who actually assigned projects

02:06      3    not just to Mr. Nguyen and certainly not to Softketeers as

02:06      4    an entity but, rather, that he directed assignments to

02:06      5    Mr. Nguyen and to the other developer programmers, many of

02:06      6    which are named as defendants in this case.

02:06      7                He also declared in paragraph 17 of his

02:06      8    declaration that he was the one who managed day to day in

02:07      9    many cases the work of the independent contractors.           It was

02:07     10    after all Mr. Neeves who had the business know-how and the

02:07     11    legacy know-how of their proprietary system --

02:07     12                THE COURT:   Did Mr. Neeves have the technical

02:07     13    know-how to upgrade the code, to write code, to modify it?

02:07     14                MR. SCHOENHARD:    No, sir.    That is why he hired

02:07     15    software developers to do this.       As the Supreme Court made

02:07     16    clear in Reed, hiring for purposes of creation of a creative

02:07     17    work subject to copyright is not a function of whether there

02:07     18    is an IRS form that is given or whether the person is a

02:07     19    formal employee for state employment purposes.          The question

02:07     20    is the nature of the relationship and whether functionally

02:07     21    direction is given in a manner that would suggest an ongoing

02:07     22    employment relationship.

02:07     23                Here exactly that sort of relationship is in play.

02:07     24    The various independent contractors were paid on an hourly

02:07     25    basis.   This was not a lump sum fee for provision of a

                         SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 8 of 38 Page ID #:1426

                                                                                 8


02:07      1    deliverable.    Rather, it was you are our IT team.        The folks

02:08      2    who ultimately invoiced through Sofketeers as a pure

02:08      3    financial purpose were responsible for building the website

02:08      4    for Regal, which is not an issue here.

02:08      5               Had I had the opportunity to cross-examine

02:08      6    Mr. Nguyen, I would be able to cross-examine him on which of

02:08      7    the various developers were actually at Regal's behest and

02:08      8    under the direction of Regal employees creating and updating

02:08      9    the Regal website on a day-to-day basis.         Functionally,

02:08     10    these were people were day-to-day Regal employees for

02:08     11    copyright purposes but for state law purposes were being

02:08     12    hired on as independent contractors.

02:08     13               Once we get past work for hire -- I do of course

02:08     14    acknowledge that in defendants' opposition brief we laid out

02:08     15    a series of arguments on the ownership thing.          This sadly is

02:08     16    unsurprising given that we have an 18 to 19-year history of

02:09     17    what probably could have been fixed by a contract nearly two

02:09     18    decades ago.    I think we could all recognize that had there

02:09     19    been a written contract in place the remainder of this

02:09     20    dispute would likely just go by the wayside.         But we don't,

02:09     21    so we need to look at the course of dealings and unravel

02:09     22    them to try to discern what the best legal pigeon hole is in

02:09     23    which to place them.

02:09     24               The next item we then hit if the Court is not

02:09     25    convinced that in fact for purposes of the Supreme Court's

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 9 of 38 Page ID #:1427

                                                                                9


02:09      1    Reed assessment that the various independent contractors

02:09      2    were in fact Regal employees and thereby make the software

02:09      3    work for hire, we then of course get to the individual

02:09      4    employees' independent contractor agreements.          On this, I

02:09      5    would like to focus the Court's attention on one particular

02:09      6    item in the tentative order, that being the language that

02:09      7    the Court has helpfully quoted from the various independent

02:09      8    contractor agreements in the tentative order.          As I have it,

02:09      9    that's spans pages 9 to 10.

02:10     10                Significantly, this clause concludes as work for

02:10     11    hire.   Work for hire has a very specific meaning in

02:10     12    copyright law.    Work for hire is when you are actually

02:10     13    creating a work for hire agreement by which an independent

02:10     14    contractor would effectively transport to the other side,

02:10     15    the other party, the counter party of the contract.           The

02:10     16    authorship interests and ownership rights in the first

02:10     17    instance is a work for hire.

02:10     18                As the plaintiff here acknowledges or argues in

02:10     19    their reply brief, software is not understood to fall within

02:10     20    one of the nine categories of copyrightable materials that

02:10     21    qualify for the work for hire doctrine.        This clause, a work

02:10     22    for hire clause, does not affect any work for hire of the

02:10     23    software.

02:10     24                Moreover, it does not qualify as an assignment of

02:11     25    any copyrighted information.       Rather, as it lays out, it

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 10 of 38 Page ID #:1428

                                                                               10


02:11      1    does not use anywhere the term "assign."         It is not written

02:11      2    in present language.      It is written in future language.         It

02:11      3    says "shall become," future tense language, which courts

02:11      4    readily recognize as insufficient to in fact convey rights

02:11      5    at the present time.      At best, this is an agreement to agree

02:11      6    even if it would qualify as something that would be an

02:11      7    agreement to agree to an assignment.

02:11      8                And the fourth failing of it -- and there are

02:11      9    four, again, work for hire; two, the lack of assignment

02:11     10    language; three, prospective language; four, it does not

02:11     11    sufficiently specify what the copyrighted material is that

02:11     12    would be conveyed.     This of course is not surprising as it

02:11     13    is written in prospective language.        Something written in

02:11     14    present tense language is typically better suited to in fact

02:11     15    convey something specific.

02:12     16                Now, this is not the only time the Court has ever

02:12     17    had to deal with writings of this sort.         I direct the

02:12     18    Court's attention, for instance, to the Effects decision of

02:12     19    the Ninth Circuit and the Gladwell nonprecedential decision

02:12     20    of the Ninth Circuit, both of which comment on the writing

02:12     21    requirement of Section 204 and recited in the parties'

02:12     22    briefs.    There is also a Northern District of California

02:12     23    decision Identity Arts that may also be instructive when it

02:12     24    comes to use of the words "assign" or "transfer" and whether

02:12     25    the works are properly identified.

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 11 of 38 Page ID #:1429

                                                                               11


02:12      1                On the ownership issue, I turn next to the issue

02:12      2    of implied license.      I acknowledge that in the Court's

02:12      3    tentative order there is a suggestion that because there was

02:12      4    no delivery of the source code then there could not be a

02:12      5    reasonably implied license to the source code.          I

02:12      6    respectfully submit that's the wrong starting point.

02:13      7                Here I think there is no and should not be any

02:13      8    question that even absent an ownership stake -- and I truly

02:13      9    believe there is one -- but even absent an ownership stake,

02:13     10    there is at minimum a vested nonexclusive implied license to

02:13     11    the software itself.      One must then ask what is the scope of

02:13     12    that implied license to the software itself?          Surely

02:13     13    Mr. Nguyen can't argue that Regal is not allowed to use the

02:13     14    software that it has paid for 18 years to have built and

02:13     15    developed the second it decides to part ways with him.           That

02:13     16    can't be the outcome here.

02:13     17                So the question is what is the bundle of rights

02:13     18    conveyed as part of any implied license?

02:13     19                THE COURT:    It's your position that a perpetual

02:13     20    license was conveyed>

02:13     21                MR. SCHOENHARD:     Most certainly.    We have delivery

02:13     22    of the source code that was specifically --

02:13     23                THE COURT:    No, we don't have delivery of the

02:13     24    source code.

02:13     25                MR. SCHOENHARD:     We have delivery of the software

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 12 of 38 Page ID #:1430

                                                                               12


02:13      1    in executable format for the business purpose that it was

02:13      2    created at the specific direction by Regal and a payment by

02:14      3    Regal on an hourly basis over an extended period of time.

02:14      4    At minimum, there is an implied license to that software.

02:14      5    The question then becomes what bundle of rights would be

02:14      6    conveyed with such an implied license?

02:14      7                As both parties agree, this software necessarily

02:14      8    is updated on a regularized basis.        Otherwise, the software

02:14      9    itself is rendered valueless.       Regal cannot maintain its

02:14     10    business in an ongoing fashion if the software is not

02:14     11    updated when a new customer comes on board.          When a customer

02:14     12    changes a simple thing as a contact e-mail address, these

02:14     13    items need to be updated within the source code.          It would

02:14     14    be necessary then that any implied license to the software

02:14     15    must necessarily reach the code for the software because the

02:14     16    code itself is rendered meaningless if the attendant rights

02:14     17    of use, retain, and modify for the source code do not come

02:14     18    along with it.

02:15     19                If we turn away from the ownership and license

02:15     20    issues, on the issue of irreparable harm, I believe here

02:15     21    respectfully the Court has simply gotten it wrong.           Here

02:15     22    Softketeers cannot show any irreparable harm that the

02:15     23    preliminary injunction that is sought could remedy.           And

02:15     24    it's that last factor, whether the preliminary injunction

02:15     25    sought could in fact remedy the irreparable harm, that is

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 13 of 38 Page ID #:1431

                                                                               13


02:15      1    particularly significant here.

02:15      2                If a preliminary injunction is put into place,

02:15      3    then within a relatively near term Regal will need to

02:15      4    decrease its business and may ultimately fail.          That does

02:15      5    not help Sofketeers.      That does not cure any potential harm

02:15      6    Sofketeers may have.      Sofketeers does not benefit from Regal

02:15      7    failing, nor does Softketeers reasonably suggest that there

02:15      8    is any other customer out there for a Softketeers system

02:15      9    that was custom built for Regal based on Regal's proprietary

02:16     10    processes and know-how.      So there is nothing as to Regal's

02:16     11    ongoing use of this software that if Regal is enjoined would

02:16     12    in any way alleviate the harm that Softketeers claims.

02:16     13                THE COURT:    What about the issue of the dilution

02:16     14    of Softketeers' rights, namely, things get fuzzier and

02:16     15    fuzzier and fuzzier to the extent that the software evolves

02:16     16    and the strict line between what is Softketeers' and what

02:16     17    may or may not be Regal's gets clouded in an increasing

02:16     18    fashion every time they go along and revise the software

02:16     19    that they have in their hands that Regal has?

02:16     20                MR. SCHOENHARD:     If Regal were not to do so, again

02:16     21    Regal would not exist, but I can appreciate --

02:16     22                THE COURT:    Not the question.

02:16     23                MR. SCHOENHARD:     I apologize.    I again appreciate

02:16     24    the idea of a dilution aspect, but (a) it is really quite

02:17     25    easily by a simple comparison of source code to identify

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 14 of 38 Page ID #:1432

                                                                               14


02:17      1    what was in existence at the time when the source code was

02:17      2    allegedly taken improperly and at any -- then present time.

02:17      3    It is also a simple factor of assigning damages to any

02:17      4    wrongful use of source code.

02:17      5                But whether it is difficult to unwind how much

02:17      6    ongoing value is derived, that's something that economists

02:17      7    do for damages purposes all the time.         That doesn't

02:17      8    alleviate any harm to Sofketeers today.         There is nothing

02:17      9    that Sofketeers will have as a relief from a preliminary

02:17     10    injunction aside from spite, and that's not a good reason to

02:17     11    grant preliminary injunctive relief.

02:17     12                The Court's suggestion that Regal would be boxed

02:17     13    into a corner and would need to rehire Mr. Nguyen I think is

02:17     14    not a reasonable suggestion.       First, I'm unaware of any

02:17     15    legal precedent for the notion that the resolution for -- or

02:17     16    a proper outcome for a preliminary injunction among civil

02:18     17    parties is for them to reenter into a contractual

02:18     18    relationship, but especially as here where the contractual

02:18     19    relationship failed because there was a loss of trust

02:18     20    between Regal and Mr. Nguyen where Regal believed that

02:18     21    Mr. Nguyen was defrauding it and where ultimately Regal

02:18     22    believed that Mr. Nguyen had stolen Regal's trade secrets

02:18     23    and was using them for yet a separate business operated by

02:18     24    Mr. Nguyen, which is the subject of another lawsuit that has

02:18     25    now been filed in the Western District of Washington between

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 15 of 38 Page ID #:1433

                                                                               15


02:18      1    Regal and Mr. Nguyen for his wrongful taking of their data

02:18      2    for other purposes.

02:18      3                Here there really is nothing that could help

02:18      4    Mr. Nguyen, and it's not reasonable to assume that he would

02:18      5    be rehired by Regal now or at any time in the future.           But

02:18      6    if we tip the balance of the hardships, to have Regal face

02:18      7    the prospect of having to shut down its business, it puts it

02:19      8    right back in the holdup scenario that Mr. Nguyen tried to

02:19      9    force it into in the first place, which is although you have

02:19     10    contracted for software, paid me for software for many

02:19     11    years, I am going to hold you over a barrel and not give you

02:19     12    what you need in order to use it with anybody else.

02:19     13                Two final items -- I appreciate your forbearance

02:19     14    with me this afternoon.      There are two items that I don't

02:19     15    think were addressed in the Court's tentative order that we

02:19     16    would need clarity on.      In the event the Court is inclined

02:19     17    to enter a preliminary injunction despite my arguments

02:19     18    today -- and I urge the Court not to -- we would need to

02:19     19    address the issue of a bond.

02:19     20                Here we face the prospect that Regal needs to

02:19     21    functionally wind down its business in the relatively near

02:19     22    future if it is unable to actually use and modify the source

02:19     23    code it needs to keep its systems up and running.           That

02:19     24    would require a significant bond from Mr. Nguyen's end in

02:20     25    order to account for possible damages in the event that the

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 16 of 38 Page ID #:1434

                                                                               16


02:20      1    injunction was determined to have been wrongly entered and

02:20      2    Regal prevails at the end of this litigation.

02:20      3                The other item outstanding is in fact the scope of

02:20      4    the injunction being requested by Mr. Nguyen and Sofketeers

02:20      5    is in my view a little bit vague as ultimately is the

02:20      6    tentative order of this Court in that Mr. Nguyen and

02:20      7    Sofketeers have identified various works that are the

02:20      8    subject of registered copyrights.        We would expect that --

02:20      9    would understand that Your Honor's tentative order was

02:20     10    intending to target those works as the source code works

02:20     11    that would be the subject of a preliminary injunction, but

02:20     12    Mr. Nguyen and Sofketeers have also alleged the existence of

02:20     13    other source code that is not yet the subject of registered

02:20     14    copyright.

02:20     15                Of course there could be no valid claim for

02:20     16    copyright infringement as to those works at this point in

02:21     17    time in view of, for example, the Supreme Court's recent

02:21     18    decision in Fourth Estate.       As a result, a preliminary

02:21     19    injunction if entered certainly must be narrowly crafted so

02:21     20    as to carve out such works that are not properly within the

02:21     21    scope of this litigation.

02:21     22                Thank you, Your Honor.

02:21     23                THE COURT:    Thank you.

02:21     24                Mr. Sears.

02:21     25                MR. SEARS:    Thank you, Your Honor.

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 17 of 38 Page ID #:1435

                                                                               17


02:21      1                Taking up counsel's points in order, first a

02:21      2    general note, we heard counsel testifying a lot about facts

02:21      3    that are not simply in the record.        We heard new arguments

02:21      4    that could have been presented in opposition briefing that

02:21      5    were not.

02:21      6                Setting that aside, let's take counsel's starting

02:21      7    point as described today and testified to today by counsel

02:22      8    from the podium, that it wouldn't a make sense for Regal to

02:22      9    have engaged -- or, rather, had this 18-year relationship

02:22     10    with Sofketeers and at the end of which Regal does not own

02:22     11    the source code.

02:22     12                Counsel is overlooking the most salient point,

02:22     13    which the Court's tentative does identify, which is through

02:22     14    18 years source code was never delivered.         Through 18 years

02:22     15    Regal twice tried to buy source code and joint ownership.

02:22     16    If they are trying to buy joint ownership and source code,

02:22     17    that means they don't have even joint ownership, let alone

02:22     18    full ownership.     They have no ownership, and they have no

02:22     19    source code.    So if we want to look at what makes sense,

02:22     20    there is an 18-year course of dealing that clearly shows

02:23     21    only one interpretation.      That is the interpretation that

02:23     22    Regal is in precisely this situation.

02:23     23                As to this idea that Mr. Nguyen put together this

02:23     24    doomsday scenario to hold Regal up, the only facts in the

02:23     25    record are that Regal severed the relationship

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 18 of 38 Page ID #:1436

                                                                                18


02:23      1    precipitiously and as retaliation for Sofketeers not

02:23      2    knuckling under to an unreasonable demand.         That's big

02:23      3    picture.

02:23      4                THE COURT:    But isn't the usual consequence if one

02:23      5    is proceeding on licensed software, however important it is

02:23      6    to the business, if the license legitimately terminates,

02:23      7    yes, there may be harm to the business, but is that harm

02:23      8    caused by the holder of the license?        I don't think so.

02:23      9                MR. SEARS:    I agree.   Yes, absolutely.     The harm

02:23     10    is caused by the party who didn't get better terms going in.

02:24     11    Regal had a chance to buy source code and buy joint

02:24     12    ownership for $1.5 million in 2011.        They passed up that

02:24     13    chance.    So, yes, that harm is not being done by my client.

02:24     14    Whatever harm there is -- and there is no evidence in the

02:24     15    record of that harm -- whatever that harm is, yes, it's not

02:24     16    attributable to the licensor.

02:24     17                I don't know which of the other points that were

02:24     18    raised that the Court considers most salient.          I will start

02:24     19    walking through them in order, but I welcome the Court's

02:24     20    direction if I should go in a different direction.

02:24     21                We heard a repeat of the argument that there

02:24     22    were -- that these -- the software at issue is a work for

02:24     23    hire.

02:24     24                THE COURT:    I'm satisfied it isn't.

02:24     25                MR. SEARS:    Then in terms of the sufficiency of

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 19 of 38 Page ID #:1437

                                                                               19


02:24      1    the contractual assignment, would the Court care to hear a

02:25      2    response on that new argument?

02:25      3                THE COURT:    Please.

02:25      4                MR. SEARS:    Again, I don't have the benefit and

02:25      5    the Court doesn't have the benefit of having this fully

02:25      6    briefed because it was not raised in the opposition.           Let me

02:25      7    quote that language.      Pages 8 to 9 I think were identified

02:25      8    -- pages 9 to 10, excuse me.

02:25      9                Counsel points out first that the assignment

02:25     10    provision of the contract uses the term -- concludes with

02:25     11    the term "work for hire."       Now, in point of fact, both

02:25     12    parties have recognized in their briefing that software is

02:25     13    not one of the nine categories of works that can be a work

02:25     14    for hire.    So the phrase "work for hire" here does not work.

02:25     15    The phrase "work for hire" here -- the important language is

02:25     16    what precedes that, that the "source code, object code, or

02:26     17    other related documents and materials shall become and

02:26     18    remain the property of Sofketeers."

02:26     19                Now, the fact that a lay person putting together a

02:26     20    contract without the advice of counsel stuck on the words

02:26     21    "work for hire" does not change the clear import of the

02:26     22    agreement.    It is the case that it is very difficult to have

02:26     23    a work for hire agreement unless you have that exact phrase

02:26     24    in there, "work for hire."       I am unaware of any authority

02:26     25    for the proposition that unnecessarily including the phrase

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 20 of 38 Page ID #:1438

                                                                               20


02:26      1    "work for hire" will somehow defeat an otherwise valid

02:26      2    assignment.    So the presence of the words "work for hire"

02:26      3    there is simply beside the point.        It doesn't change the

02:26      4    fundamental nature of this contractual provision which is an

02:26      5    assignment.

02:26      6                Counsel picked up on the fact it doesn't say

02:26      7    "assignment."     Now, I noted that there is legal authority

02:27      8    for the proposition that you better use the phrase "work for

02:27      9    hire" or something like that if that's what you intend.             I

02:27     10    am unaware of any authority that says there is something

02:27     11    magical about the word "assign."        There has to be language

02:27     12    that conveys an intent to assign copyright.

02:27     13                Here we have -- this provision starts off, "All

02:27     14    rights, title, interest, copyright, or other intellectual

02:27     15    property interests which were developed by the consultant

02:27     16    for Sofketeers under this agreement, including source code,

02:27     17    object code, and other related documents and materials shall

02:27     18    become and remain the property of Sofketeers."          The word

02:27     19    "assign" does not appear in there.        It's pretty clear that

02:27     20    an assignment is what is intended.

02:27     21                Counsel also picked up on the tense.        Counsel is

02:27     22    confusing different lines of authority.         There is a line of

02:27     23    authority in the patent realm that says an agreement -- a

02:28     24    prospective agreement to assign -- that is, an agreement

02:28     25    that says the employee shall assign -- that is treated as a

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 21 of 38 Page ID #:1439

                                                                               21


02:28      1    promise to do something different.        There's no promise on

02:28      2    the part --    there is no description here of what the

02:28      3    employee will do.

02:28      4                The language instead operates on the subject

02:28      5    matter, and the language says that the subject matter "shall

02:28      6    become and remain."      The reason it says "shall" is we are

02:28      7    talking about works to be created.        But the important point

02:28      8    here is that the line of authority that counsel was citing

02:28      9    that latches onto language about "shall assign" is language

02:28     10    that describes the future conduct of the employee.

02:28     11                This language does not reference the future

02:28     12    conduct of the contract.      This language describes the

02:28     13    subject matter.     It says that that subject matter shall upon

02:29     14    creation become and remain the property of Sofketeers.           So

02:29     15    the line of authority that counsel is trying to tap into

02:29     16    just does not apply here.       We're not dealing with a shall

02:29     17    assign provision.     We're talking about contract language

02:29     18    that describes what will happen to the subject matter.           It's

02:29     19    not a promise by the contracting party to do something in

02:29     20    the future.

02:29     21                In terms of being specific, if -- this is a very

02:29     22    broad provision.     Basically it says anything the contractor

02:29     23    does is going to become Sofketeers' property.          You don't

02:29     24    have to go -- when you have broad language, there is no

02:29     25    requirement that you enumerate each and everything that

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 22 of 38 Page ID #:1440

                                                                               22


02:29      1    falls under the broad language.        That's just silly.

02:29      2                So in terms of the arguments -- "work for hire,"

02:29      3    the presence of that phrase doesn't really matter here.             It

02:29      4    doesn't need to use the word "assign."         There is no

02:30      5    authority supporting that.       Tense doesn't matter here

02:30      6    because it's not describing a future obligation of the

02:30      7    contractor.    And it doesn't need to enumerate everything

02:30      8    that falls under the general description in order to be

02:30      9    sufficiently specific.

02:30     10                Anything on that, Your Honor?

02:30     11                THE COURT:    No.

02:30     12                MR. SEARS:    In terms of the implied license, the

02:30     13    Court was careful in its ruling to say that the injunction

02:30     14    covers the source code.      Now, there will be a closer

02:30     15    question in terms of the term of any license for the

02:30     16    executable code when we get to that in this case.           We're not

02:30     17    there yet.    Right now we are talking about source code.

02:30     18                Again, the most salient data point here is 18

02:30     19    years of uninterrupted course of performance by the parties

02:31     20    where Sofketeers retains full and exclusive possession of

02:31     21    the source code.     There is no way you can transform that

02:31     22    into an implied license that let's Regal do anything with

02:31     23    the source code.

02:31     24                In terms of remedy for harm, counsel brought up --

02:31     25    again rehashed the argument from the opposition that a

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 23 of 38 Page ID #:1441

                                                                                 23


02:31      1    preliminary injunction would not remedy the harm.           In

02:31      2    particular, counsel focused on an argument that an

02:31      3    injunction would not necessarily force Regal to do business

02:31      4    with Sofketeers.

02:31      5                In the first place, that argument just underscores

02:31      6    the self-inflicted nature of whatever harm Regal might have.

02:31      7    It also overlooks the fact that there is a ready pool of

02:31      8    customers for Sofketeers' software and services.          If Regal

02:32      9    won't hire Sofketeers, Regal's customers will.

02:32     10                THE COURT:    Say that again, please.

02:32     11                MR. SEARS:    If Regal will not hire Sofketeers to

02:32     12    do whatever upkeep is necessary to continue serving Regal's

02:32     13    customers, Regal's customers will hire Softketeers.           That

02:32     14    puts this case in line with a long string of authority that

02:32     15    says if you are inflicting harm on someone by unlawful

02:32     16    conduct that deprives that person of income generated from

02:32     17    customer relationships, you stop the unlawful behavior, and

02:32     18    you allow the wronged party to profit from those

02:32     19    relationships.

02:32     20                That's exactly what we have got here.        Whether or

02:32     21    not Regal is going to play ball is beside the point.             If

02:32     22    Regal plays ball, great.      If Regal doesn't play ball,

02:32     23    Sofketeers can go to Regal's customers and --

02:32     24                THE COURT:    Or the other way around.

02:33     25                MR. SEARS:    Excuse me.    Yes, in all likelihood,

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 24 of 38 Page ID #:1442

                                                                               24


02:33      1    that's what we are going to see.

02:33      2                The Court also had some colloquy -- there was some

02:33      3    colloquy relating to the dilution of interest in the

02:33      4    software.    I don't think we heard anything persuasive on

02:33      5    that.    Just, oh, it's really to unwind those bits.         Not at

02:33      6    all.    There is a substantial similarity inquiry.        There are

02:33      7    all sort of things that would make --

02:33      8                THE COURT:    Don't most software businesses keep a

02:33      9    very tight control system such that you can go back on any

02:33     10    given date and see what the operative set of code was for

02:33     11    the operating system?      I don't think the record tells me

02:33     12    that, but from my own experience, I know that that's the way

02:33     13    businesses operate.

02:33     14                MR. SEARS:    In my experience, that is a typical

02:33     15    course for larger software companies as well.          I do not want

02:34     16    to leave the Court with that impression because I have not

02:34     17    verified that that is in fact Sofketeers's practice.           I know

02:34     18    that the allegation that Sofketeers cannot put together a --

02:34     19    as of February 1, 2019, the date of termination -- the idea

02:34     20    that Sofketeers cannot put together what the source code was

02:34     21    as of that date is incorrect.       In terms of Softketeers'

02:34     22    ability to recreate a historical version, I'm not prepared

02:34     23    to make a representation to the Court on that.

02:34     24                Coming to the issue of bond, again, this was

02:34     25    something that could have been raised in the opposition.            It

                         SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 25 of 38 Page ID #:1443

                                                                               25


02:34      1    was not.    That said, if Regal thinks that something needs to

02:34      2    be said on the issue of bond, we would not -- and the Court

02:34      3    considers it appropriate -- we would not be opposed to

02:34      4    having some sort of further proceedings relating to setting

02:35      5    up a bond, but we do not think that should delay entry of

02:35      6    the order.

02:35      7                In terms of alleged vagueness in the order, the

02:35      8    only thing that counsel really pointed out is that there is

02:35      9    some source code that's not the subject yet of copyright

02:35     10    registrations.     What counsel overlooked is that all the

02:35     11    source code -- excuse me.       Source code can basically be

02:35     12    divided into three buckets.

02:35     13                There's the source code that is publicly

02:35     14    accessible, the ASPX source code and whatnot for the

02:35     15    website.    That's the subject of a registered copyright, and

02:36     16    we have not claimed trade secret protection for that.           There

02:36     17    is another body of software that is the subject of pending

02:36     18    applications for copyright registration.         That source code

02:36     19    is not public, so that source code is still protected as

02:36     20    trade secret.     Then, of course, there's the vast majority of

02:36     21    the software we are talking about that is covered both by

02:36     22    trade secret and by copyright.       So, no, it would not be

02:36     23    appropriate to carve out software for which copyright

02:36     24    registrations have not yet issued.

02:36     25                Unless the Court has other questions, I would like

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 26 of 38 Page ID #:1444

                                                                               26


02:36      1    to close with two notes on the tentative.         I mention these

02:36      2    because counsel mentioned that there was a second lawsuit

02:36      3    commenced in the Western District of Washington.          We were

02:36      4    served with that Friday afternoon after the Court's

02:36      5    tentative ruling was posted.       It includes some other things

02:37      6    that counsel alluded to as well, but it starts out with

02:37      7    several claims that are frankly compulsory counterclaims in

02:37      8    this case, so it appears that Regal is trying to escape this

02:37      9    Court's jurisdiction.

02:37     10                THE COURT:    But I have a feeling they would be

02:37     11    confronted with that argument in a motion.

02:37     12                MR. SEARS:    They will indeed.     Anyway, I mention

02:37     13    that just to say that it's not clear that even if the Court

02:37     14    enters the injunction that Regal is going to play along.             I

02:37     15    would not be surprised to see an appeal taken.

02:37     16                With that in mind, I think there are two respects

02:37     17    in which an otherwise excellent tentative might be made even

02:37     18    better before adoption is final.        One of those is on the top

02:37     19    of page 16.    I think there is just a clerical error.         The

02:37     20    word "Sofketeers" is used in place of "Regal" on the first

02:37     21    line of that.

02:37     22                Then the other which may be more important is on

02:37     23    page 4 where the legal standard is set out.

02:38     24                THE COURT:    On the first point, the first

02:38     25    "Sofketeers" in the second line, is that where you are?

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 27 of 38 Page ID #:1445

                                                                               27


02:38      1                MR. SEARS:    It's page 16, the first line of the

02:38      2    text.

02:38      3                THE COURT:    "A preliminary injunction" --

02:38      4                MR. SEARS:    I wonder if my pagination came out

02:38      5    differently than yours.

02:38      6                THE COURT:    It may well have.     That page begins

02:38      7    with a full paragraph that starts, "A preliminary injunction

02:38      8    is also" --

02:38      9                MR. SEARS:    Let's go to the end of that paragraph

02:38     10    and count up seven lines to the line that begins, "By Regal

02:38     11    West's's customers."      It's right before a citation to the

02:39     12    Nguyen declaration in Paragraph 27.

02:39     13                THE COURT:    "On the other hand, absent an

02:39     14    injunction" --

02:39     15                MR. SEARS:    Yes.

02:39     16                THE COURT:    You're saying that should be "Regal"?

02:39     17                MR. SEARS:    No, sorry.    That first "Sofketeers" is

02:39     18    correct.    What I would suggest is that that sentence reads:

02:39     19    "On the other hand, absent an injunction, Sofketeers will

02:39     20    not be hired to do that work by Regal because of their

02:39     21    continued infringement nor by Regal's customers because --

02:39     22    "Regal" instead of Sofketeers" right there -- "Regal is

02:39     23    providing those services directly at no additional cost."

02:39     24                THE COURT:    Okay.

02:39     25                MR. SEARS:    Then on what I have as page 4, which

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 28 of 38 Page ID #:1446

                                                                               28


02:39      1    is the Legal Standard Section, the last paragraph cites to

02:40      2    some pre-Winter language regarding the standard for a

02:40      3    preliminary injunction.      That paragraph so far as I can tell

02:40      4    reading through the tentative doesn't really do any work.

02:40      5    It just seems to me to invite if there is an appeal argument

02:40      6    about it.    In my mind, it could be removed.

02:40      7                THE COURT:    Well, Alliance for Rockies makes the

02:40      8    point.

02:40      9                MR. SEARS:    Correct.

02:40     10                THE COURT:    Okay.

02:40     11                MR. SEARS:    I would be happy to respond to

02:40     12    anything else, Your Honor.

02:40     13                THE COURT:    No.   Thank you.

02:40     14                MR. SCHOENHARD:     Briefly, Your Honor.

02:40     15                THE COURT:    Mr. Schoenhard, briefly.

02:40     16                MR. SCHOENHARD:     Just a few direct responsive

02:41     17    points, Your Honor.      First, Mr. Sears referred at the outset

02:41     18    to various arguments or evidence that in his view were not

02:41     19    presented in the briefing.        Respectfully, Your Honor, we had

02:41     20    moved to strike on an ex parte basis or seek a surreply in a

02:41     21    rather voluminous second declaration we got from Nguyen that

02:41     22    also carried with it a large volume of evidence that we have

02:41     23    had to this point no opportunity to directly address.           That

02:41     24    of course is of concern to us as is our inability to

02:41     25    cross-examine Mr. Nguyen as to various statements that we

                         SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 29 of 38 Page ID #:1447

                                                                               29


02:41      1    believe to be false in his declarations.         I have not been

02:41      2    intentional in going outside the briefing, but I do think it

02:41      3    is necessary to provide Your Honor with the full context of

02:41      4    this matter.

02:41      5                Mr. Sears referred to what he called Regal's

02:41      6    effort to buy source code and establish joint ownership.

02:42      7    This is an item that appears on a couple of occasions in the

02:42      8    Court's tentative order.      Respectfully, I believe this is

02:42      9    very easily overstated.      It is not uncommon where parties

02:42     10    are working without any written agreement if there comes a

02:42     11    point where there is a rather large business transaction on

02:42     12    the rise there becomes a need for them to formalize the

02:42     13    relationship and part ways.

02:42     14                There is no reason to believe based on the record

02:42     15    as we have it that the offers that had previously been made

02:42     16    by Regal were attempts to buy source code as much as to

02:42     17    quiet title in what otherwise has been a complex scenario

02:42     18    over a lengthy period of time.

02:42     19                THE COURT:    Pretty hefty price tag to quiet title.

02:42     20                MR. SCHOENHARD:     Not particularly in this case,

02:42     21    Your Honor.    As I understand it, Regal has been paying

02:42     22    Mr. Nguyen on the order of or in excess of a million dollars

02:42     23    a year for the last 18 or 19 years.

02:43     24                The next item, Your Honor -- Mr. Sears gave you a

02:43     25    brief colloquy on what standard license software terms might

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 30 of 38 Page ID #:1448

                                                                               30


02:43      1    be.   I do think it's important to stress that there is a

02:43      2    significant difference between the world of custom software

02:43      3    that is built specifically for one customer for one

02:43      4    application where an implied license that is irrevocable is

02:43      5    generally applied and software that is intended for broad

02:43      6    market use where the assumption is the licensee of that

02:43      7    software is only acquiring that software for a limited

02:43      8    license term.     On that, I point Your Honor, for example, to

02:43      9    the Ninth Circuit's decision in Asset Marketing, which

02:43     10    relates to an implied license based on custom-made software.

02:43     11                Next, Mr. Sears referred to what he called a new

02:43     12    argument regarding the contractual language and claimed that

02:44     13    was not in our briefs.      I direct Your Honor's attention to

02:44     14    our opposition brief at page ten where we lay out exactly

02:44     15    that argument.     On this point, though, Mr. Sears

02:44     16    specifically refers to the "work for hire" language and says

02:44     17    that language does no work.       It's my understanding of the

02:44     18    contract interpretation that all terms of the contract are

02:44     19    generally presumed to do some work and should not be

02:44     20    considered just superfluous in order to get a desired

02:44     21    result.

02:44     22                THE COURT:    Does the inclusion of "work for hire"

02:44     23    negate the purport of the balance of the section?

02:44     24                MR. SCHOENHARD:     I believe that it was actually

02:44     25    intended to be a "work for hire" clause and to take the

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 31 of 38 Page ID #:1449

                                                                               31


02:44      1    benefit of the Copyright Act's work for hire provisions.

02:44      2                THE COURT:    So the fact that source code may not

02:44      3    be a subject of work for hire, does that render that clause

02:44      4    a nullity and that it conveys nothing?

02:44      5                MR. SCHOENHARD:     Correct, as to copyrights.      It

02:44      6    may well have some function in some other area, but as to

02:45      7    copyrights, I believe it creates it as a nullity.           Although

02:45      8    actually, Your Honor, to be clear, to the extent that the

02:45      9    programmers may have done other work for Sofketeers, to the

02:45     10    extent that work might have included user guides for some

02:45     11    various customers -- I don't know.        I am speculating now --

02:45     12    it does not mean it does no work or is a true nullity.           It

02:45     13    is a nullity as to source code.

02:45     14                Mr. Sears also referred to the "shall become"

02:45     15    language and at one point actually said "shall become" upon

02:45     16    creation.    I do want to be clear that the language "upon

02:45     17    creation" does not exist in that clause.         In fact, that is

02:45     18    precisely the problem with future tense language in

02:45     19    contractual provisions, that when you use the future tense,

02:45     20    the question remains when?       At what point shall it become?

02:45     21                THE COURT:    Why is that so?     You contract with me

02:45     22    to design software for a five-year period, and I want every

02:46     23    bit of that software to be mine.        On day one, you probably

02:46     24    haven't created any.      You might on day two, day 365, a year,

02:46     25    365.   Why can't a provision be drafted to cover all of that

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 32 of 38 Page ID #:1450

                                                                               32


02:46      1    even though some of the intellectual property may come into

02:46      2    existence down the line?

02:46      3                MR. SCHOENHARD:     It certainly can as a general

02:46      4    matter and it frequently does.       Most contract drafters have

02:46      5    learned to avoid future language or to specify time periods

02:46      6    and will, for example, say "shall be and hereby does become"

02:46      7    in the present tense.      Whether now or after created, it

02:46      8    becomes immediately the property of.        But it's "and hereby

02:46      9    does become."     That present tense is what does it.

02:46     10                THE COURT:    Well, wouldn't you back into the

02:46     11    argument all work created under this agreement is my

02:46     12    property?    Why don't you run into the argument and say,

02:46     13    well, it can't mean subsequent intellectual property created

02:46     14    because it says is?

02:47     15                MR. SCHOENHARD:     Well, that's also generally and

02:47     16    frequently dealt with in employment contracts as all

02:47     17    property now or herein after created is and shall be.

02:47     18                THE COURT:    Well, herein after created is in the

02:47     19    future isn't it?

02:47     20                MR. SCHOENHARD:     It is in the future, but if you

02:47     21    specify that is and shall be at the time that it comes into

02:47     22    being mine, that is a way to create a functionally living

02:47     23    contract.    But this actually creates the larger issue in

02:47     24    copyright law, which is a rather odd body of intellectual

02:47     25    property law when it comes to conveyance.         Copyright law is

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 33 of 38 Page ID #:1451

                                                                               33


02:47      1    rather unique in requiring express writings in Section 204

02:47      2    so as to have conveyance.

02:47      3                Here I would again direct Your Honor to the Ninth

02:47      4    Circuit's decision in Effects as clarifying the need to in

02:47      5    fact have a proper writing so that you don't have

02:47      6    unintentional conveyance of things that were not yet known

02:47      7    that are accidentally captured within broad scope.

02:48      8                On the issue of irreparable harm, Mr. Sears refers

02:48      9    to Sofketeers' alleged ability to go out and take its

02:48     10    customers, other potential clients of Regal.          This, Your

02:48     11    Honor, tells me one of several things.         First, if this is in

02:48     12    fact true, then Sofketeers actually does have the

02:48     13    availability of an income stream and should not be now heard

02:48     14    to complain that it will be immediately rendered bankrupt.

02:48     15                Alternatively, what Sofketeers is suggesting is

02:48     16    that it is going to enter into a third-party logistics

02:48     17    business, something that I haven't seen any allegation on in

02:48     18    this case.    Regal is a logistics provider.       Its customers go

02:48     19    to Regal for logistics services.        Regal is not a provider

02:48     20    and purveyor of software to its customers.         It's a provider

02:48     21    of logistic solutions, and its customers go to it for

02:48     22    cross-docking, warehousing, and other logistics necessities.

02:48     23    I don't think there is any reason to suggest that Sofketeers

02:48     24    is in fact doing that.

02:49     25                As we pointed out in our opposition brief, the

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 34 of 38 Page ID #:1452

                                                                               34


02:49      1    case law is pretty clear that speculative ability to obtain

02:49      2    a customer is not sufficient to support a finding of

02:49      3    irreparable harm.     Sofketeers has not identified any

02:49      4    particular customer with which it would have business but

02:49      5    for entry of a preliminary injunction.

02:49      6                THE COURT:    I don't think that's the basis for

02:49      7    their claim of irreparable harm.

02:49      8                MR. SCHOENHARD:     I believe Mr. Sears suggested --

02:49      9                THE COURT:    No, he suggested that irreparable harm

02:49     10    to Regal's customers could be because those customers could

02:49     11    come to Sofketeers seeking very specific software creation

02:49     12    or modification services.       That was his point, that if I'm

02:49     13    looking at the totality of irreparable harm, don't look to

02:49     14    the third parties because Sofketeers is a solution for their

02:49     15    problem.

02:49     16                MR. SCHOENHARD:     If that was Mr. Sears' point,

02:49     17    maybe I misunderstood it.

02:50     18                THE COURT:    Am I correct?

02:50     19                MR. SEARS:    Yes, Your Honor.

02:50     20                MR. SCHOENHARD:     Then I would say on that point

02:50     21    that's simply ludicrous.      Softketeers is not in the business

02:50     22    of third-party logistics.       There is nothing in the record to

02:50     23    suggest they could provide warehousing and cross-docking to

02:50     24    Regal's customers.     So as to Regal's customers that could no

02:50     25    longer properly do business with Regal, I don't foresee how

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 35 of 38 Page ID #:1453

                                                                               35


02:50      1    Sofketeers is in any position to provide that service to

02:50      2    them.   They simply won't have anybody to deliver toys to the

02:50      3    children for Christmas.

02:50      4                THE COURT:    Is there a difference between

02:50      5    delivering toys and lines of code?

02:50      6                MR. SCHOENHARD:      There is a significant

02:50      7    difference.

02:50      8                THE COURT:    Yes.

02:50      9                MR. SCHOENHARD:      But Regal's customers don't need

02:50     10    the lines of code that operate Regal's computers for Regal

02:50     11    in order to provide warehousing and cross-docking services

02:50     12    to its customers.     So when those customers go into the

02:50     13    MyRegal portal, when those customers try to use the Regal

02:50     14    software so as to make sure that their products are shipped

02:50     15    and delivered properly, they are not going to Sofketeers.

02:51     16    They are not going to a software company.         They are going to

02:51     17    a logistics provider.      And if the logistics provider systems

02:51     18    aren't functional, that's when the toys aren't going to the

02:51     19    kids.

02:51     20                The final note I have is as to the scope of the

02:51     21    injunction Mr. Sears suggested that there was a trade secret

02:51     22    interest in as the yet unidentified source code that has not

02:51     23    yet been registered.      That source code has not been offered

02:51     24    to the Court here.     We have not had any opportunity to

02:51     25    review what source code this allegedly is.         In fact, I would

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 36 of 38 Page ID #:1454

                                                                               36


02:51      1    note that had we had the opportunity to cross-examine

02:51      2    Mr. Nguyen, we would have pointed out that among the

02:51      3    redactions in the source code that large portions appear

02:51      4    just to be redactions of the name Regal, the names of

02:51      5    various programmers, or comments in the code, not some

02:51      6    alleged trade secret of Sofketeers.

02:51      7                THE COURT:    Thank you.

02:51      8                I think I have Sofketeers's position.        The matter

02:52      9    will stand submitted.

02:52     10                MR. SEARS:    Thank, Your Honor.

02:52     11                THE COURT:    Do you want to suggest a nominal bond

02:52     12    amount?    I mean, I think a bond is appropriate here.         Absent

02:52     13    a fuller showing, do you want to suggest a nominal bond

02:52     14    amount?

02:52     15                MR. SEARS:    $5,000.

02:52     16                MR. SCHOENHARD:     Your Honor, a bond is of course

02:52     17    required to be considered by the Court --

02:52     18                THE COURT:    To be considered.

02:52     19                MR. SCHOENHARD:     Indeed.   And the burden in the

02:52     20    first instance is on the moving party to come forward and

02:52     21    present a showing to the Court as to what bond it is

02:52     22    prepared to offer in exchange for the preliminary

02:52     23    injunction.    Here we are happy to provide the Court with

02:52     24    evidence should the Court be seeking evidence as to the harm

02:52     25    that will befall Regal.      But as both parties have

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 37 of 38 Page ID #:1455

                                                                               37


02:52      1    acknowledged, Regal systems don't function without ongoing

02:52      2    maintenance.    A nominal bond does nothing to keep Regal in

02:52      3    business.

02:52      4                THE COURT:    Thank you.

02:52      5                MR. SEARS:    Thank you, Your Honor.

02:52      6                (Whereupon, the proceedings were concluded.)

02:52      7                                  *     *     *

02:52      8

02:52      9

02:52     10

02:52     11

02:52     12

02:52     13

02:52     14

02:52     15

02:52     16

02:52     17

02:52     18

02:52     19

02:52     20

02:52     21

02:52     22

02:52     23

02:52     24

02:52     25

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:19-cv-00519-JVS-JDE Document 71 Filed 05/18/19 Page 38 of 38 Page ID #:1456

                                                                               38


02:52      1

02:52      2

02:52      3

02:52      4

02:52      5                                 CERTIFICATE

02:52      6

02:52      7                I hereby certify that pursuant to Section 753,

02:52      8    Title 28, United States Code, the foregoing is a true and

02:52      9    correct transcript of the stenographically reported

02:52     10    proceedings held in the above-entitled matter and that the

02:52     11    transcript page format is in conformance with the

02:52     12    regulations of the Judicial Conference of the United States.

02:52     13

02:52     14    Date:   May 17, 2019

02:52     15

02:52     16
02:52                                     /s/   Sharon A. Seffens 5/17/19
02:52     17                              _________________________________
02:52                                     SHARON A. SEFFENS, U.S. COURT REPORTER
02:52     18

          19

          20

          21

          22

          23

          24

          25

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
